Exhibit 10.14






[Letterhead of Lampe, Conway & Co., LLC]






May 18, 2007




DayStar Technologies, Inc. 13 Corporate Drive Halfmoon, NY 12065

Attention: Stephan DeLuca, Chief Executive Officer



Ladies and Gentlemen:




     You have advised Lampe, Conway & Co., LLC (together with the funds and
accounts that it manages or advises, “LC”) that DayStar Technologies, Inc.
(together with its affiliates, the “Company”) intends to raise capital through
an equity financing (such transaction, the “Transaction”). Upon the terms, and
subject to satisfaction of the conditions, set forth herein, LC hereby commits
to provide certain bridge financing for the Company to finance the Company’s
ongoing working capital prior to the consummation of the Transaction as
described herein. The requested financing will be structured as a $4.0 million
first lien term loan or note issuance (the “Financing”) having the terms set
forth in Annex A, and will be subject to the conditions set forth in this letter
and in the attached Annexes A and B hereto (collectively, the “Commitment
Letter”).

1.      Closing:     LC’s obligations under this Commitment Letter shall expire
on the earlier of (i) the date on which LC (or its designee) and the Company
execute the Financing Documents (as defined below), reasonably satisfactory to
LC and subject to the terms herein, and (ii) the date that is three weeks after
the date hereof.   2.      Restrictions on Use:     Except as otherwise provided
herein (or in any amendment hereto), neither the Company nor its advisors shall
refer to either the existence of this letter agreement or the Financing either
directly or indirectly in discussions with third parties unless given written
approval to do so by LC; provided, however, that the Company may disclose this
letter agreement and the Financing (a) to your employees and advisors to the
extent you deem necessary for purposes of completing the Financing, and (b) to
the extent required to be disclosed in any filing that may be required by law
(including, but not limited to, disclosures made pursuant to the reporting
requirements under the Securities and Exchange Act of 1934, as amended). The
Company agrees to inform all such persons who receive information concerning
this letter agreement that such information and this letter agreement are
confidential and may not be disclosed to any other person.     Except as
otherwise provided herein (or in any amendment hereto), neither LC nor its
advisors shall refer to either the existence of this letter agreement or the
Financing either directly or indirectly in discussions with third parties unless
given written approval to do so by the Company; provided, however, that
notwithstanding the foregoing restriction,  

--------------------------------------------------------------------------------

  LC may disclose this letter agreement and the Financing (v) to the extent
required to perform its normal due diligence, (w) to the extent required by law,
(x) to its employees and advisors on a need-to-know basis, (y) to persons chosen
by LC that may elect to participate along with LC as investors in the Financing
and (z) to the extent previously disclosed by the Company. LC agrees that all
such persons who receive information concerning this letter agreement shall be
informed that such information and this letter agreement are confidential (to
the extent it remains as such) and may not be disclosed to any other person.  
3.      Indemnification and Contribution:     The Company agrees to the
provisions with respect to LC’s indemnity and other matters set forth in Annex
B, which are incorporated by reference into this Commitment Letter. This Section
3 shall terminate upon execution and delivery of the Financing Documents (as
defined below) and the closing of the Financing and the Transaction, it being
understood that such Financing Documents (as defined below) shall contain
customary indemnification provisions in favor of LC and its affiliates.  

4.      Reimbursement of Fees and Expenses:     By executing this Commitment
Letter, within two (2) business days after presentation of reasonable
documentation therefor, you agree to reimburse LC from time to time on demand
for all reasonable out-of-pocket fees and expenses incurred by LC prior to the
termination or expiration of this Commitment Letter (including, but not limited
to, the reasonable fees and expenses of counsel to LC and search fees, due
diligence expenses, transportation expenses, and consultant costs and expenses)
incurred in connection with the Financing, the preparation of the Financing
Documents (as defined below), regardless of whether any of the transactions
contemplated hereby are consummated (the “Fees and Expenses”). Notwithstanding
the foregoing, the Company’s obligation to reimburse LC for Fees and Expenses
shall be limited to $150,000 until the parties have entered into the Financing
Documents, and the Company hereby acknowledges that, once the parties have
entered into the Financing Documents, the Company’s obligation to reimburse LC
for Fees and Expenses shall not be subject to any cap.   5.      Conditions
Precedent:     The following shall constitute the conditions precedent to
closing the Financing:     a.      The Company and LC shall have negotiated,
executed and delivered (1) definitive debt issuance documents with respect to
the Financing, and (2) all documents related to the foregoing, including legal
opinions, corporate records, documents from public officials, officers’
certificates, customary evidence with respect to the Senior Notes that LC shall
have a valid and perfected first priority lien and security interest in the
collateral (the documents in Sections 5(a)(1) and 5(a)(2) collectively, the
“Financing Documents”), which Financing Documents shall be in form and substance
reasonably satisfactory to LC and its counsel;     b.      The receipt of
satisfactory evidence that LC has a valid and perfected first priority (subject
to certain exceptions to be set forth in the Financing Documents) lien and  

--------------------------------------------------------------------------------

  security interest in all of the personal assets and property securing the
Financing, including, without limitation, customary corporate certificates;    
c.      Since December 31, 2006, there shall not have occurred and be continuing
any (i) material adverse change in or effect on: (x) the business, condition
(financial or otherwise), assets, liabilities, operations, management,
performance, properties, or prospects of the Company, (y) the ability of the
Company to perform its obligations under the Financing Documents or (z) the
ability of LC to enforce the Financing Documents (any of the foregoing being a
“Material Adverse Change”); and (ii) material disruption or material adverse
change or condition in the financial, lending or capital markets generally in
each case, in LC’s sole judgment, at any time prior to the closing date;
provided, however, that notwithstanding anything contained in this Section 5(c),
all events disclosed in the Company’s public filings with the Securities and
Exchange Commission prior to the date hereof shall in no event constitute a
Material Adverse Change (to the extent the scope of such disclosures accurately
reflect the magnitude of such condition or liability); and     d.      The
absence of any action, suit, investigation or proceeding pending or, to the
knowledge of the Company, threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to prohibit or
otherwise prevent the Transaction or the Financing.     The terms of this
Commitment Letter are intended as an outline of certain of the material terms of
the Financing, but do not include all of the terms, conditions, covenants,
representations, warranties, default clauses and other provisions that will be
contained in the Financing Documents. The Financing Documents shall include, in
addition, provisions that are customary or typical for financings of this type
that are consistent with this Commitment Letter and Annex A hereto.   7.     
Miscellaneous:     a.      Governing Law; Jurisdiction. This letter agreement
shall be governed by the internal laws of the State of New York, without regard
to conflict of laws principles, except for applicable Federal law. All judicial
proceedings brought against the parties to this letter agreement may be brought
in any state or federal court of competent jurisdiction in the state of New
York. By executing and delivering this letter agreement, the parties accept
generally and unconditionally the exclusive jurisdiction and venue of such
courts, waives any defense of forum non conveniens, and agrees that service of
all process in any such proceeding in any such court may be made by registered
or certified mail, return receipt requested, to Company at its address provided
in this letter.     b.      Waiver of Jury Trial. EACH OF THE PARTIES TO THIS
LETTER AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL  
   OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LETTER
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LETTER AGREEMENT.     c.      Integration. This Commitment Letter constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and thereof and supersedes all prior discussions, term sheets, agreements and
understandings of the parties in connection therewith.  

--------------------------------------------------------------------------------

d.      Third Party Beneficiary. This letter agreement is solely for the benefit
of the parties hereto. No person shall be deemed to be a third party beneficiary
of this letter agreement.   e.      Amendments; Assignments. This Commitment
Letter may be amended, modified and supplemented only upon a written instrument
executed by all of the parties to this Commitment Letter. This Commitment Letter
may not be assigned by the Company without LC’s prior written consent (and any
purported assignment without such consent shall be null and void). LC may, in
its sole discretion, assign its commitments hereunder, in whole or in part, to
one or more co-investors, and upon such assignment, LC shall be released from
the portion of its commitment hereunder that has been assigned.   f.     
Counterparts. This Commitment Letter may be executed in one or more
counterparts, each of which shall be considered one and the same agreement.  

--------------------------------------------------------------------------------



Sincerely,






LAMPE, CONWAY & CO., LLC




By:    /s/ Steven Lampe 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:    Steven Lampe 

--------------------------------------------------------------------------------

Title:    Managing Member 

--------------------------------------------------------------------------------


Please manifest your agreement with the terms and conditions contained in the

Commitment Letter by executing this letter agreement and returning it to us by
noon Pacific Time on May __, 2007.



DAYSTAR TECHNOLOGIES, INC.




By:    /s/ Stephan J. De Luca 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:    Stephan J. De Luca 

--------------------------------------------------------------------------------

Title:    Chief Executive Officer 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



Annex A
SUMMARY OF TERMS

DAYSTAR BRIDGE FINANCING




All terms used in this Summary of Terms but not defined in this Summary of Terms
shall have the meaning given thereto in the letter to which this Summary of
Terms is attached.

Terms of the Financing        Borrower:    DayStar Technologies, Inc. (the
“Borrower”).    Guarantors:    All of the Borrower’s present and future
domestic      subsidiaries (collectively, the “Guarantors”).    Facility:   
First lien term loan or note issuance in the principal      amount of $4,000,000
(the “Senior Facility”).    Use of Proceeds:    General working capital and
general corporate purposes.    Security:    The Senior Facility will be secured
by perfected first      priority security interests in all assets (including,
without      limitation, accounts receivable, inventory, equipment,      general
intangibles, intercompany notes, insurance      policies, investment property,
intellectual property,      deposit accounts, cash and proceeds of the
foregoing) of      the Borrower and each of the Guarantors, if any,     
wherever located, now or hereafter owned.        Proceeds of the Senior Facility
shall be funded and, to      the extent not used by the Company, kept in
deposit      accounts controlled by LC in accordance with Section 9-      104 of
the New York Uniform Commercial Code (such      deposit accounts, the
“Controlled Accounts”). At any      time that an event of default under the
Senior Facility is      not continuing, the Company may draw amounts from     
the Controlled Accounts in the ordinary course of      business and not in
excess of the Company’s expected      monthly expenditures (as disclosed in the
Company’s      public filings). Any interest accrued on the funds in the     
Controlled Accounts shall be kept, to the extent not used      by the Company,
in the Controlled Accounts. Any      interest accrued on the funds in the
Controlled Accounts      will belong to the Company, subject to the security   
  interest and other terms set forth herein.    Expected Closing Date:    The
date that is two weeks after the date hereof.    Maturity:    6 Months. 


--------------------------------------------------------------------------------

Interest Rate:    10% per annum, payable monthly in cash.    Amortization:   
None, bullet at maturity.    Payment Premium:    At any time (including
maturity), at 102% of par.    Mandatory Prepayment:    Upon the consummation of
the Transaction or any other      financing, the first use of proceeds from the
Transaction      or such other financing shall be to repay the Senior     
Facility at a repayment rate of 102% of par.        In the event the Company
receives proceeds from any      asset sale or insurance proceeds, such proceeds
shall be      used to repay the Senior Facility at a repayment rate of      102%
of par.    Covenants:    The documents for the Financing will contain the     
following covenants:        1. Covenants relating to the completion of the     
Transaction, including, but not limited to, consummation      of the Transaction
before a certain date and minimum      proceeds.        2. Affirmative and
negative covenants customary for a      transaction of this nature, including,
but not limited to, a      limitation on debt incurrence, granting security
interests,      sales of assets, restricted payments and investments,     
consolidations, mergers and change of control, issuance      of subsidiary
securities, joint ventures and transactions  with affiliates.       No financial
maintenance covenants shall be included.    Governing Law:    The agreements
contemplated hereby shall be governed      by the internal laws of the State of
New York, without      regard to conflicts of laws principles. 


--------------------------------------------------------------------------------



ANNEX B




In the event that LC becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person, including, without
limitation, stockholders or other equity holders of the Company, in connection
with or as a result of either this arrangement or any matter referred to in this
Commitment Letter (the “Letter”), the Company periodically will reimburse LC for
its legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. The Company also will indemnify,
defend, protect and hold LC harmless against any and all losses, claims, damages
or liabilities to any such person in connection with or as a result of either
this arrangement or any matter referred to in the Letter, and without regard to
the exclusive or contributory negligence of LC or its affiliates, or the
members, directors, agents, employees and controlling persons (if any), as the
case may be, of LC and any such affiliate, except to the extent that any such
loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court to have resulted from the gross negligence or willful
misconduct of LC in performing its obligations that are the subject of the
Letter. If for any reason the foregoing indemnification is unavailable to LC or
is insufficient to hold it harmless, then the Company shall contribute to the
amount paid or payable by LC as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of the Company and its stockholders or other equity holders on the one
hand and LC on the other hand in the matters contemplated by the Letter as well
as the relative fault of the Company and LC with respect to such loss, claim,
damage or liability and any other relevant equitable considerations. The
reimbursement, indemnity and contribution obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any affiliate of LC and
the members, directors, agents, investors, employees and controlling persons (if
any), as the case may be, of LC and any such affiliate, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, LC, any such affiliate and any such person. The
Company also agrees that neither any indemnified party nor any of such
affiliates, partners, directors, agents, investors, employees or controlling
persons shall have any liability based on its or their exclusive or contributory
negligence or otherwise to the Company or any person asserting claims on behalf
of or in right of the Company or any other person in connection with or as a
result of either this arrangement or any matter referred to in the Letter except
to the extent that any losses, claims, damages, liabilities or expenses incurred
by the Company have been found by a final, non-appealable judgment of a court to
have resulted from the gross negligence or willful misconduct of such
indemnified party in performing the services that are the subject of the Letter;
provided, however, that in no event shall such indemnified party or such other
parties have any liability for any indirect, consequential or punitive damages
in connection with or as a result of such indemnified party’s or such other
parties’ activities related to the Letter.

--------------------------------------------------------------------------------